June 19, 2019
            June 19, 2019




                                                                             Supreme Court

                                                                             No. 2018-24-Appeal.
                                                                             (15-803-1)


                            In re Violet G.               :




                            NOTICE: This opinion is subject to formal revision before
                            publication in the Rhode Island Reporter. Readers are requested to
                            notify the Opinion Analyst, Supreme Court of Rhode Island,
                            250 Benefit Street, Providence, Rhode Island 02903, at (401) 222-
                            3258 of any typographical or other formal errors in order that
                            corrections may be made before the opinion is published.
                                                                  Supreme Court

                                                                  No. 2018-24-Appeal.
                                                                  (15-803-1)


              In re Violet G.                 :




              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

       Justice Goldberg, for the Court. The respondent, Jennifer L. (respondent), appeals

from a decree entered in the Family Court that terminated her parental rights with respect to her

daughter, Violet G., who was born on December 24, 2013. This case came before the Supreme

Court on March 28, 2019, pursuant to an order directing the parties to appear and show cause

why the issues raised in this appeal should not be summarily decided. After reviewing the

parties’ memoranda and considering their oral arguments, we are satisfied that cause has not

been shown, and we proceed to decide the appeal at this time without further briefing or

argument. For the reasons set forth in this opinion, we affirm the decree of the Family Court.

                                        Facts and Travel

       On October 5, 2016, the Department of Children, Youth, and Families (DCYF) filed a

petition1 in the Family Court seeking to involuntarily terminate the parental rights of respondent.

A neglect petition seeking commitment of Violet to the care, custody, and control of DCYF also

was pending. In the termination petition, DCYF alleged that Violet had been placed in DCYF’s

custody or care for at least twelve months; that respondent was “offered or received services to


1
  The petition also named Violet’s father; however, he subsequently agreed to a direct consent
adoption of Violet to her foster mother on January 27, 2017.


                                               -1-
correct the situation which led to the child being placed”; and that there was “not a substantial

probability that the child [would] be able to return safely to [respondent’s] care within a

reasonable period of time considering the child’s age and the need for a permanent home.” See

G.L. 1956 § 15-7-7(a)(3). After the respondent declined to voluntarily relinquish her parental

rights and consent to Violet’s adoption, the case proceeded to trial, which was held before a

Family Court justice over eight trial days between February 14 and July 25, 2017. For reasons

that are not clear in the record, the neglect petition was consolidated with the termination petition

by agreement of the parties. In light of respondent’s chronic mental illness and her love for her

child, we recount the trial testimony in detail.

       John Parsons, Ph.D. (Dr. Parsons), an expert in the field of clinical psychology, testified

that respondent was referred to him by DCYF for a psychological evaluation because

respondent’s “mental health and capacity to care for her daughter” was in question. The DCYF

provided Dr. Parsons with records outlining its concerns for Violet’s care and custody, along

with several of respondent’s medical records. These records disclosed that respondent had a

“significant amount of mental health history” and had been hospitalized for: (1) psychiatric

reasons between fifteen and twenty times; (2) multiple suicide attempts; (3) a question of

substance abuse; and (4) multiple episodes of domestic violence involving Violet’s father, both

as victim and perpetrator.

       Doctor Parsons testified that he completed an evaluation of respondent after four separate

meetings between August 3, 2015, and November 13, 2015, and also conducted one parent-child

evaluation session with respondent and Violet present. He testified that, on one occasion,

respondent came into her appointment “with a bathing suit top on and shorts[,]” was “somewhat

disheveled[,]” and “appeared to be in a manic state.” He described her history as: “Just a very,



                                                   -2-
very sad case of someone, you know, that it wasn’t her fault. She just basically has chronic

mental health issues that interfered with all aspects of her life.” Throughout respondent’s

evaluation, Dr. Parsons testified, her “mood was unstable” and her speech was “pressured and

loud[,]” even though she tried, unsuccessfully, to speak in a more “moderated fashion[.]”

       During the parent-child evaluation meeting, Violet was reluctant to separate from her

foster parents, who stayed with her for the entire session. Violet would not make eye contact

with respondent and whimpered throughout the session. Although respondent made attempts at

conversation with her daughter, Dr. Parsons testified, Violet refused to speak with respondent;

Dr. Parsons noted that there was “limited evidence of a positive bond.” Thereafter, respondent

“became overwhelmed and was crying, and she tried to hug Violet, who pushed her away at the

end of the session.”

       Doctor Parsons diagnosed respondent with “bipolar disorder with psychotic features[,]”

but no cognitive impairment.       With respect to the goal of reunification, Dr. Parsons

recommended that respondent have “active involvement with mental health, substance abuse

treatment with random supervised toxicology screens,” and that respondent “be given six months

to resolve or make improvement as far as the areas that we talked about, and if not, the Court

should terminate her rights.”

       Joshua Cottle (Cottle), a child protective investigator with DCYF, testified that he

became involved in Violet’s case on April 29, 2015, after a telephone call received by the child

abuse hotline reporting that respondent had taken too much of a prescribed medication.

According to Cottle, he went to respondent’s mother’s home, where he encountered respondent,

her parents, and Violet, who presented “no outward signs of child maltreatment.” The respondent

told Cottle that she had taken two sleeping pills because Violet’s father had been arrested for



                                              -3-
domestic violence. On May 1, 2015, DCYF learned that Violet’s father was back in the home

and that he had been arrested for violating a no-contact order—Violet was not present during her

father’s subsequent arrest.   Cottle also testified that, in a prior domestic-violence incident

between the couple, respondent engaged in an act of domestic violence against Violet’s father.

       Carl Desjarlais (Desjarlais), a caseworker with DCYF, testified that he was first assigned

to Violet’s case in July 2015. In total, Desjarlais prepared four case plans for respondent; he

testified that reunification with Violet was the primary goal for each case plan. During their first

meeting, respondent discussed her mental-health status and informed Desjarlais that she had a

history of hospitalizations. The respondent disclosed that she had a medical marijuana card for

headaches; however, Desjarlais testified that she was advised not to use marijuana by counselors

at Community Care Alliance, a mental-health facility respondent was attending before

Desjarlais’ assignment to Violet’s case. He also testified that respondent told him that she had

attempted suicide on more than one occasion.

       Initially, while Violet was in foster care, Desjarlais testified, respondent’s supervised

visits with Violet were held weekly at the Woonsocket DCYF office. However, the visits were

“difficult” and Violet, who was “very apprehensive to visit[,]” took at least twenty minutes to

warm up to respondent each time. In November 2015, respondent was referred to Northern

Rhode Island Visitation (NRIV) for visitation. Unfortunately, respondent’s visits with Violet

through NRIV lasted for only “two to three weeks” because respondent “didn’t think the

visitation program had her best interest in mind,” and she accused NRIV of conspiring with

DCYF to remove Violet. Based upon NRIV’s discharge recommendation, respondent’s visits

were changed from weekly to biweekly, and Desjarlais supervised those visits.




                                               -4-
       In February 2016, respondent was referred to the Families Together visitation program at

the Providence Children’s Museum, which offers support in regard to parenting and visitation.

Desjarlais informed respondent that, as the goal of reunification became more viable, and if the

visits progressed successfully, visits would become less restrictive, more frequent, and for a

longer duration. After eighteen consecutive weekly visits, respondent was discharged from the

program; the discharge report concluded that respondent struggled with visitation, and

recommended a permanency plan other than reunification with Violet and that the visits again be

reduced to biweekly.

       Desjarlais also spoke about respondent’s issues with domestic violence, which were

reported to him in the fall of 2015, including an incident where respondent punched her mother

in the nose, another time when respondent cut the cords to her mother’s electrical appliances, and

another time when respondent bit her mother on the wrist and breasts and would not allow her

mother to leave the room. As a result, respondent was referred to Blackstone Valley Advocacy

Center, where she attended “twelve or sixteen” group counseling sessions for domestic violence.

       The four case plans prepared by Desjarlais were introduced into evidence.               He

summarized the goals of each plan, which included mental-health counseling, medication

compliance, arriving on time for visitation with a snack or game, and following the

recommendation of the providers, as well as completing probation requirements, including

domestic-violence counseling. He testified that, although respondent had been consistent with

her visits and was currently compliant with services, he did not recommend reunification with

Violet. He testified that he based his recommendation on respondent’s “history of mental health

concerns,* * * her inconsistency of maintaining proper medications,” her “sometimes aggressive




                                              -5-
and assaultive behavior when she is off medication[,]” and his concern that, when she sleeps all

day, she would not be able to supervise Violet.

       Amanda Grandchamp (Grandchamp), a family clinician in the Families Together

program at the Providence Children’s Museum, testified that respondent attended thirteen out of

fifteen scheduled visits between June 9, 2016, and October 5, 2016. She described respondent as

having inconsistent moods, including depression and anxiety. Grandchamp testified that, at one

meeting, respondent became “volatile and was verbally aggressive,” she “stood up and was

shouting at points, upset at things that had been discussed during the meetings[,]” and accused

the social worker of wanting to adopt Violet. Grandchamp testified that she recommended that

visitation needed to be fully supervised and monitored, and should be biweekly because of her

“concerns about the relationship with Violet and Violet’s apprehensiveness and [respondent’s]

mental health and lack of improvement with behavior changes.” Grandchamp recommended that

an alternate permanency plan be developed.

       The Family Court justice reserved decision on the termination of parental rights petition

pending an opportunity for Dr. Parsons to review the documents submitted into evidence and for

the parties to recall him for further testimony. However, she found by clear and convincing

evidence that respondent had neglected Violet, and directed that visitation be reduced to

biweekly supervised sessions. Subsequently, Dr. Parsons again testified and stated that he had

seen respondent for re-evaluation on three occasions—two sessions with respondent and the third

session with respondent and Violet. During the third session, Dr. Parsons testified, Violet “was

tearful; would not make eye contact with anyone[,]” and was in such visible distress that he

stopped the session after approximately twenty-five minutes. The respondent also exhibited

hostility toward Violet’s foster mother and Dr. Parsons, and was crying and screaming in the



                                              -6-
waiting room. His expert opinion was clear and definite: reunification between respondent and

Violet was a significant risk. He added that, although respondent appeared to be taking her

prescribed medication and had not had any recent hospitalizations, she had not engaged in

mental-health therapy in months and had not disclosed that information. He noted that “there is

no doubt that [respondent] truly loves this little girl, but my sense is with her own limited insight

into her mental illness, that she doesn’t have the protective capacity[.]” Doctor Parsons stated

that, in his opinion, there were no other services that DCYF could offer to respondent to aid in

reunification.

       The respondent testified last and provided the court with a selection of photos, which

pictured Violet with respondent, respondent’s mother, and Violet’s father. The respondent

testified to her observation of one photo in particular as, “[Violet] has a smile on her face. She is

very happy to be with me.” Among other things, respondent stated that “Mr. Desjarlais was

cold, calculated and just as cold and calculated as his cohort, * * * Dr. Parsons, as well as

Amanda Grandchamp, who I found emotionally banal and just non-engaging.” The respondent

testified that she was of the opinion that she had “participated in everything on the service plan

required of [her].”

       On August 30, 2017, the Family Court justice issued a comprehensive written decision,

spanning fifty-two pages, concluding that termination of respondent’s parental rights was in the

best interest of Violet. The trial justice conducted an in-depth review of all the testimony, as

well as relevant portions of the trial exhibits, and made seventy-three separate findings of fact.

She found, by clear and convincing evidence, that respondent was unfit because she was unable

to complete the objectives of her case plans, which DCYF had carefully tailored in an effort to

address the specific issues in this case. The Family Court justice then went on to find, by clear



                                                -7-
and convincing evidence, that “DCYF developed four case plans and made reasonable efforts to

assist [respondent] with parenting and reunification with Violet to no avail due to [respondent’s]

noncompliance with DCYF and service providers which renders her unfit to parent Violet now or

in the foreseeable future.” Despite the efforts of DCYF and numerous service providers, the

court found, “visitation with [respondent] and Violet has been very traumatic for Violet, there is

no maternal bond between Violet and [respondent] despite two years of efforts[.]” The Family

Court justice concluded that “there is not a substantial probability that [Violet] will be able to

return safely to [respondent’s] care within a reasonable period of time considering [Violet’s] age

* * * and [her] need for a permanent home.” Accordingly, the Family Court justice held that

termination of respondent’s parental rights was in the best interest of the child.

       A decree terminating respondent’s parental rights to Violet entered on September 6,

2017, and a timely notice of appeal was filed on September 18, 2017.

                                       Standard of Review

       “On appeal, ‘this Court reviews termination of parental rights rulings by examining the

record to establish whether the Family Court justice’s findings are supported by legal and

competent evidence.’” In re Amiah P., 54 A.3d 446, 451 (R.I. 2012) (brackets omitted) (quoting

In re Victoria L., 950 A.2d 1168, 1174 (R.I. 2008)). “These findings are entitled to great weight,

and this Court will not disturb them unless they are clearly wrong or the trial justice overlooked

or misconceived material evidence.” Id. (quoting In re Victoria L., 950 A.2d at 1174). Such

findings must be supported by clear and convincing evidence. See id.

       “Natural parents have a fundamental liberty interest in the care, custody, and

management of their children.” Id. (quoting In re Destiny D., 922 A.2d 168, 172 (R.I. 2007)).

“Before terminating a parent’s rights to his or her child, the [Family Court] justice must find that



                                                -8-
the parent is unfit.” Id. “In these cases, the right to due process requires that the state support its

allegations by clear and convincing evidence.” Id. “However, once the [Family Court] justice

determines parental unfitness, ‘the best interests of the child outweigh all other considerations.’”

Id. (quoting In re Jazlyn P., 31 A.3d 1273, 1279 (R.I. 2011)).

                                              Analysis

       Before this Court, respondent assigns error to the Family Court justice’s finding of

unfitness; her conclusion that DCYF made reasonable efforts to provide services to address the

circumstances that led to Violet’s placement in the first instance; and her determination that the

termination of respondent’s parental rights was in the best interest of Violet. After carefully

reviewing the Family Court record and the arguments of the parties, we conclude that legally

competent evidence exists to support the findings of the Family Court justice.

                                          Parental Fitness

       A parent is deemed unfit when the parent has “exhibited behavior or conduct that is

seriously detrimental to the child, for a duration as to render it improbable for the parent to care

for the child for an extended period of time[.]” See § 15-7-7(a)(2)(vii). A finding of parental

unfitness under § 15-7-7(a)(2) made by a trial justice is “entitled to great weight and will not be

disturbed on appeal unless [it is] clearly wrong or the trial justice misconceived or overlooked

material evidence.” In re Jennifer R., 667 A.2d 535, 536 (R.I. 1995).

       In finding respondent unfit, the Family Court justice’s determination rested on

respondent’s stark failure to follow through with the treatment services provided to her and her

inability to reach stability in terms of her mental health, behavior that led to Violet’s placement

in the care and custody of DCYF for over two years. Specifically, the Family Court justice

found, by clear and convincing evidence, that respondent failed to address her parenting and



                                                 -9-
substance-abuse issues, as well as her very real need for mental-health treatment and medication

management. The court found that reunification would be high risk and not in Violet’s best

interests because respondent’s lack of cooperation with DCYF services and failure to comply

with DCYF case plans rendered her unfit to parent Violet. Accordingly, despite respondent’s

contention that the record is devoid of sufficient evidence of parental unfitness, our review of the

record convinces us that legally competent evidence exists to support the Family Court justice’s

findings as to parental unfitness.

                                       Reasonable Efforts

       In order for the Family Court to terminate a respondent’s parental rights in accordance

with § 15-7-7(a)(2)(vii), it is incumbent upon DCYF to establish, by clear and convincing

evidence, that it made “reasonable efforts” to “encourage and strengthen the parental

relationship[.]” Section 15-7-7(b)(1). In addition, § 15-7-7(a)(3) mandates that DCYF establish

by clear and convincing evidence that it offered “services that amount to a reasonable effort to

correct the situation that led to the [child’s] removal” from the parent’s care. In re Lauren B.,

78 A.3d 752, 760 (R.I. 2013). Under no circumstance have we enlarged these requirements to a

point where DCYF need demonstrate that it took “extraordinary efforts[.]” Id. (quoting In re Jose

Luis R.H., 968 A.2d 875, 882 (R.I. 2009)). Rather, the law requires that DCYF employ

“reasonable efforts,” and the reasonableness of such efforts “must be determined from the

‘particular facts and circumstances of each case.’” In re Joseph S., 788 A.2d 475, 478 (R.I.

2002) (quoting In re Kristen B., 558 A.2d 200, 203 (R.I. 1989)).

       After reviewing the record, we are of the opinion that the Family Court justice correctly

concluded that DCYF complied with its statutory obligation to make reasonable efforts to

reunify respondent with Violet. Indeed, she found that DCYF “made extraordinary efforts” to



                                               - 10 -
strengthen and encourage the parental relationship between respondent and Violet for more than

two years, including four case plans, numerous suitable arrangements for visitation, and referrals

to various family services to assist with parenting, substance abuse, domestic violence, mental-

health counseling, and management of medication. See In re Jose Luis R.H., 968 A.2d at 882.

The respondent was unwilling to or simply incapable of complying with these reasonable efforts;

she refused to acknowledge a serious mental-health issue that impacts her ability to care for

Violet. The Family Court justice concluded that, “[a]lthough she may attend parenting classes

and counseling, [respondent] is unable or unwilling to follow the guidance, advice and

counseling given to her about parenting Violet, and therefore not able to ensure the child’s safety

and wellbeing.” Accordingly, we perceive no basis for disturbing the finding of the trial justice

that DCYF made reasonable efforts at reunification, and we hold that, on this record, there was

clear and convincing evidence of the same.

                                  The Best Interests of the Child

       Once DCYF has demonstrated parental unfitness and has shown that it made reasonable

efforts at reunification, the analysis then shifts to the overarching issue of the best interests of the

child, a determination that outweighs all others. In re Kristina L., 520 A.2d 574, 580 (R.I. 1987).

In the case at bar, the Family Court justice concluded that “[Violet] has been in DCYF care

continuously since her removal in July of 2015, and that it is in her best interest that she be

adopted by her foster family due to [respondent’s] inability to care for her now or in the

foreseeable future.”     The Family Court justice made several findings in support of her

conclusion. She noted that “Violet becomes very upset during visits with her mother [and,

although] the mother clearly loves Violet, it is evident that [respondent’s] mental health issues

and ‘erratic behavior,’ which this court has observed on numerous occasions throughout the trial,



                                                 - 11 -
is upsetting to Violet.” In addition, the trial justice detailed respondent’s behavior in front of

Violet and others: “[Respondent] gets anxious and cannot control her emotions”; “respondent

can escalate and becomes angry”; and “Dr. Parsons observed [respondent] shouting at Violet and

questioning her about the visits.” The Family Court justice concluded that “Violet is only

3 years old and her mother appears to be very scary to her.”

       Although we remain mindful of the “significance of severing the bond between parent

and child,” we are satisfied that the evidence presented in this case supported the termination of

the respondent’s parental rights. In re Alexis L., 972 A.2d 159, 170 (R.I. 2009) (“[T]his Court is

ever cognizant of the significance of severing the bond between parent and child[; however,] it is

in the best interests of children to have a safe and nurturing environment in which to live, learn

and grow.”). Accordingly, after careful review of the record, we are satisfied that the Family

Court justice’s findings are not clearly wrong and that she did not overlook or misconceive

material evidence. We therefore refuse to disturb the Family Court justice’s conclusion that

termination of respondent’s parental rights was in the best interest of Violet.

                                            Conclusion

       For the reasons stated herein, we affirm the decree of the Family Court terminating the

respondent’s parental rights with respect to her daughter, Violet. The papers may be remanded

to the Family Court.




                                               - 12 -
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

Title of Case                        In re Violet G.
                                     No. 2018-24-Appeal.
Case Number
                                     (15-803-1)
Date Opinion Filed                   June 19, 2019
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Associate Justice Maureen McKenna Goldberg

Source of Appeal                     Providence County Family Court

Judicial Officer From Lower Court    Associate Justice Laureen D’Ambra
                                     For Petitioner:

                                     Karen A. Clark
Attorney(s) on Appeal
                                     Department of Children, Youth & Families
                                     For Respondent:

                                     Cynthia E. MacCausland, Esq.




SU‐CMS‐02A (revised June 2016)